LEWIS, J.
(dissenting).,
The material portion of the contract in question is as follows:
Received of J. P. Cummings the sum of one hundred ($100) dollars on account of the purchase price of certain real estate, situate in the county of Ramsey and state of Minnesota, described as follows: * * * which real estate has been this day sold by M. M. Wachenheimer, as duly authorized agent of Mrs. B. A. Wilson, the owner thereof, to said J. P. Cummings, for the full price and sum of eleven hundred and seventy-five ($1,175) dollars, payable as follows: Cash on delivery of a good and sufficient warranty deed for the above-described premises, clear of all taxes, assessments, and other incumbrances at this date. And it is hereby mutually agreed that an abstract of title to said premises shall be furnished said purchaser without delay; that a reasonable time, not exceeding thirty (30) days, shall be allowed for the examination of the same and the making of said payment and delivery, and said owner shall deliver to said purchaser a good and sufficient warranty deed of said real estate. * * *
The contract is set out in the body of the complaint which alleges
That, pursuant to the terms of said agreement, the defendant was to deliver tó the plaintiff an abstract of title to said premises, and although said abstract has been duly demanded the same has not been delivered. That the plaintiff is ready and willing to perform each and every term and condition set forth in the contract *504by him to be performed, and is now ready and willing to pay to said defendant the amount specified in said contract. * * *
I think the complaint, when considered in connection with the contracti' fairly alleges that the respondent made a demand upon appellant for the delivery of the abstract; that such demand was refused, and the abstract was not delivered, and, inasmuch as the contract provided that the abstract should be furnished without delay, it was entirely a matter of defense if the demand for the abstract was made sooner than contemplated. An abstract may already have been made. There may have been good reason for speedily closing the deal, and it should not be assumed that several days would be required to secure an abstract from the register of deed’s office. At any rate, if such was the fact, it was purely defensive matter. I find no difficulty in con-' eluding that the complaint states facts sufficient to constitute a cause of action.
;I therefore dissent.